PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,038,281
Issue Date:   15 Jun 2021
Application No. 16/460,641
Filing or 371(c) Date: 2 Jul 2019
Attorney Docket No.   8415-1 (VS2090-US-1) 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the Request for Original Letters Patent, which is being treated as a request for issuance of a Duplicate Letters Patent,  under the provisions of 37 CFR 1.182, filed August 13, 2021, for the above-identified patent.

The petition is DISMISSED.

Petitioner has stated “The original Letters Patent issued on June 15, 2021 and was received damaged.”  Petitioner has authorized the petition fee of $420 to be charged to Deposit Account No. 50-0679, however, the fee could not be charged because the Office record shows the petition is not signed by an authorized user on the account.     

The rules and statutory provisions governing the operations of the U. S. Patent and Trademark Office require payment of a fee on filing each petition.  In this regard, any request for reconsideration should be accompanied by the required fee of $420 (undiscounted).  Accordingly, absent the required petition fee, the petition cannot be granted at this time. 

Any request for reconsideration under 37 CFR 1.182 may be filed within TWO (2) MONTHS from the mail date of this decision.  

Future correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET










    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)